Citation Nr: 0734482	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bronchiectasis.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

The issue of entitlement to service connection for 
bronchiectasis is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The January 1980 Board decision, which denied the claim 
of entitlement to service connection for a lung disorder, to 
include bronchiectasis and pulmonary tuberculosis, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for bronchiectasis, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for pulmonary tuberculosis.

4.  The April 2002 rating decision, which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for asbestosis, is 
final.

5.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for asbestosis, and raises a reasonable 
possibility of substantiating the claim.

6.  The veteran currently does not have asbestosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
bronchiectasis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  The evidence received since the final January 1980 Board 
decision, which denied the claim of entitlement to service 
connection for pulmonary tuberculosis, is not new and 
material, and thus the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for asbestosis.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a January 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to reopen a 
previously denied claim and to substantiate a claim for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
the claims.  A letter advising him of the evidence needed to 
establish a disability rating and effective date was issued 
in December 2006.  The claims were last readjudicated in 
January 2007.

The Board notes that the veteran has not been afforded a 
proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, in the letter mentioned above on 
substantiating a claim for service connection, he was advised 
of the need to submit evidence of a current disability, which 
was one of the elements lacking in the prior denial.  
Additionally, the veteran has submitted private medical 
records in an attempt to show that he currently has pulmonary 
tuberculosis.  Thus, the Board finds that the veteran had 
actual knowledge of the information and evidence needed to 
reopen his previously denied claim for pulmonary 
tuberculosis.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Moreover, in a December 
2006 correspondence, the veteran stated that he has no other 
information or evidence to substantiate his claims.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Lastly, in light of the favorable findings as to whether new 
and material evidence has been received to reopen the claims 
for service connection for bronchiectasis and asbestosis, no 
discussion of VCAA compliance with regard to Kent is 
necessary for these issues.

II. New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.  Bronchiectasis

The RO originally denied service connection for 
bronchiectasis in a February 1979 rating decision.  In a 
January 1980 decision, the Board denied service connection 
for the disorder.  The veteran was notified of the decision 
later that month.  Neither the veteran nor the Board 
requested reconsideration of the decision.  Thus, the January 
1980 Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100(a) (2007).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence received since 
the January 1980  Board decision in order to determine 
whether the claim may be reopened.  See Hickson, 12 Vet. App. 
at 251.  That decision reflects that the Board denied the 
claim because there was no evidence of a current disability.  
Thus, the evidence needed to reopen the claim is evidence 
that tends to show that the veteran currently has 
bronchiectasis and that the disorder had its onset during 
service or is otherwise related to service.

The pertinent evidence received since that time consists of a 
December 2003 private medical record, which shows that the 
veteran has bronchiectasis.  Additionally, a lay statement 
signed by his siblings and in-laws states that the veteran 
has had breathing problems since discharge from service.  

The Board finds that the above evidence relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  Thus, this evidence is new and 
material and the claim is reopened.  38 C.F.R. § 3.156(a).  
To this extent only, the appeal is granted.  The issue of 
service connection for bronchiectasis on the merits is 
addressed in the Remand section below.


B.  Pulmonary Tuberculosis

The RO originally denied service connection for pulmonary 
tuberculosis in a June 1978 rating decision.  In a January 
1980 decision, the Board denied service connection for the 
disorder.  As noted above, the January 1980 Board decision is 
final.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 
C.F.R. § 20.1100(a) (2007).  Therefore, new and material 
evidence is needed to reopen this claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett, 83 F.3d 1380.  

Therefore, VA must review all of the evidence received since 
the January 1980  Board decision to determine whether the 
claim may be reopened.  See Hickson, 12 Vet. App. at 251.  
That decision reflects that the Board denied the claim 
because there was no evidence of tuberculosis during or after 
service.  Specifically, the Board noted that although the 
medical evidence revealed tuberculosis was considered as a 
possible diagnosis at times, such diagnosis had been ruled 
out.  Thus, the evidence needed to reopen the claim is 
evidence that tends to show that the veteran currently has 
pulmonary tuberculosis or residuals thereof and that it had 
its onset during service or within the presumptive period, or 
is otherwise related to service.

After review, the Board observes that the veteran has not 
submitted any competent medical evidence showing that he 
currently has pulmonary tuberculosis or residuals thereof.  
The evidence is either cumulative or redundant and does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, without evidence of a present disability, 
the evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board must find 
that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.



C.  Asbestosis

The RO originally denied service connection for asbestosis in 
a July 1995 rating decision.  In an April 2002 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim.  The veteran was 
notified of the decision in May 2002.  He did not appeal.  
Thus, the April 2002 decision is final, and new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. §§ 
5107, 7105; 38 C.F.R. § 3.156(a); Barnett, 83 F.3d 1380.

Therefore, VA must review all of the evidence received since 
the April 2002 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, 12 Vet. App. at 251.  
That decision reflects that the RO denied the claim because 
there was no evidence of a current disability.  Thus, the 
evidence needed to reopen the claim is evidence that tends to 
show that the veteran currently has asbestosis and that the 
disorder had its onset during service or is otherwise related 
to service.

The pertinent evidence received since that time consists of a 
December 2003 private medical record, which reflects that a 
CT scan showed changes consistent with asbestosis.  
Additionally, a lay statement signed by his siblings and in-
laws states that the veteran has had breathing problems since 
discharge from service.  

The Board finds that the above evidence relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the clam.  Thus, this evidence is new and 
material and the claim is reopened.  38 C.F.R. § 3.156(a).  
To this extent only, the appeal is granted.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As noted above, the Board has reviewed all the evidence in 
the veteran's claims file and the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales, 
supra; Timberlake, supra.

The Board notes that a December 2003 private medical record 
reflects that a CT scan showed changes consistent with 
asbestosis.  However, subsequent diagnostic tests were 
negative for asbestosis.  In this regard, an August 2004 CT 
scan showed no evidence of asbestos related pleural disease, 
and an October 2005 biopsy showed no findings of asbestosis.  
Given the subsequent negative CT scan and the more definitive 
nature of the biopsy, the Board finds that the earlier 
finding suggesting asbestosis has been negated and that the 
veteran currently does not have asbestosis.

In light of the above, the Board observes that, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Thus, service connection for 
asbestosis is not warranted.

The Board acknowledges the veteran's contention that he has 
asbestosis related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of the claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bronchiectasis is 
reopened.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis, the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis is reopened.

Service connection for asbestosis is denied.


REMAND

The Board observes that further development is required prior 
to adjudicating the veteran's claim of entitlement to service 
connection for bronchiectasis.

The record shows that the veteran was a construction helper 
during service.  In addition, he testified that he worked at 
a trash dump where they dumped old building materials.  
Furthermore, post-service medical records show a diagnosis of 
bronchiectasis as early as December 1958, about 21 months 
after separation from service.  Lastly, the December 2003 
private medical record indicates a current diagnosis of the 
disorder, and a statement from his family reflects that he 
has had breathing problems since discharge.

Given the above, the Board finds that a VA examination is 
needed to determine whether the veteran currently has 
bronchiectasis and, if so, whether it had its onset in 
service or within one year thereafter, or is otherwise 
related to service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any relevant ongoing VA treatment 
records dating since December 2006.

2.  Schedule the veteran for a VA 
respiratory examination to determine 
whether the veteran currently suffers from 
a chronic disability related to 
bronchiectasis and, if so, whether it had 
its onset in service or within one year 
thereafter, or is otherwise related to 
service.  The veteran's claims file must 
be made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  If a chronic 
disability related to bronchiectasis is 
found, the examiner should provide an 
opinion on whether the disorder more 
likely, less likely, or at least as likely 
as not (50 percent probability) had its 
onset in service or within one year 
thereafter, or is otherwise related to 
service, to include his duties at a trash 
dump as a construction helper.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the above is completed to the 
extent possible, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


